  8:19-cv-00039-RFR-SMB Doc # 84 Filed: 04/30/20 Page 1 of 2 - Page ID # 555



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

ROLLING MEADOW RANCH, INC., A
Florida Corporation;
                                                                        8:19CV39
                       Plaintiff,
                                                                FIFTH AMENDED FINAL
        vs.                                                      PROGRESSION ORDER

PRO AG MANAGEMENT, A Colorado
Partnership;

                       Defendant.

        This matter is before the Court on the parties’ Joint Motion to Amend Progression Order.
(Filing No. 82.) The motion is granted. Accordingly,

       IT IS ORDERED that the provisions of the Court’s earlier final progression orders shall
remain in effect, and in addition to those provisions, the following shall apply:

       1)     The status conference presently scheduled for May 7, 2020 is canceled. The status
              conference to discuss the status of case progression, the parties’ interest in
              settlement and pretrial conference and trial settings will be held with the
              undersigned magistrate judge on September 30, 2020 at 10:00 a.m. by telephone.
              Counsel shall use the conferencing instructions assigned to this case to participate
              in the conference. (Filing No. 83.)

       2)     The deadline for completing written discovery under Rules 33, 34, and 36 of the
              Federal Rules of Civil Procedure is December 13, 2019. Motions to compel
              discovery under Rules 33, 34, and 36 must be filed by May 15, 2020.

              Note: A motion to compel, to quash, or for a disputed protective order shall not be
              filed without first contacting the chambers of the undersigned magistrate judge to
              set a conference for discussing the parties’ dispute.

       3)     The deadlines for identifying expert witnesses expected to testify at the trial, (both
              retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed. R.
              Civ. P. 26(a)(2)(C)), are:

                      For the plaintiff(s):                         October 7, 2019
                      For the defendant(s):                         October 7, 2019
                      Plaintiff(s) and Defendant(s) rebuttal:       November 15, 2019
   8:19-cv-00039-RFR-SMB Doc # 84 Filed: 04/30/20 Page 2 of 2 - Page ID # 556



         4)       The deadlines for complete expert disclosures1, including affirmative claims, for all
                  experts expected to testify at trial, (both retained experts, (Fed. R. Civ. P.
                  26(a)(2)(B)), and non-retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

                            For the plaintiff(s):                   August 14, 2020
                            For the defendant(s):                   August 14, 2020
                            Plaintiff(s) and Defendant(s) rebuttal: September 15, 2020

         5)       The deposition deadline is September 29, 2020.

                       a. The maximum number of depositions that may be taken by the plaintiffs as
                          a group and the defendants as a group is 15.

                       b. Depositions will be limited by Rule 30(d)(1).

         6)       The deadline for filing motions to dismiss and motions for summary judgment is
                  October 16, 2020.

         7)       The deadline for filing motions to exclude testimony on Daubert and related
                  grounds is October 16, 2020.

         8)       Motions in limine shall be filed seven days before the pretrial conference. It is not
                  the normal practice to hold hearings on motions in limine or to rule on them prior
                  to the first day of trial. Counsel should plan accordingly.

         9)       The parties shall comply with all other stipulations and agreements recited in their
                  Rule 26(f) planning report that are not inconsistent with this order.

         10)      All requests for changes of deadlines or settings established herein shall be directed
                  to the undersigned magistrate judge, including all requests for changes of trial dates.
                  Such requests will not be considered absent a showing of due diligence in the timely
                  progression of this case and the recent development of circumstances, unanticipated
                  prior to the filing of the motion, which require that additional time be allowed.
         Dated this 30th day of April, 2020.
                                                                 BY THE COURT:

                                                                 s/ Susan M. Bazis
                                                                 United States Magistrate Judge




          1
            While treating medical and mental health care providers are generally not considered “specially retained
experts,” not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what
is stated within their treatment documentation. As to each such expert, any opinions which are not stated within that
expert’s treatment records and reports must be separately and timely disclosed.
